DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 12/14/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 8 have been amended.  Claims 11-12 and 17-22 have been cancelled.  No claims are newly added.  Accordingly, claims 1-10 and 13-16 remain pending in the application.  Claims 15 and 16 stand withdrawn from further consideration, without traverse.  Claims 1-10, 13 and 14 are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the rejection under 35 USC 103 over Shi, Attinger and Sugimoto moot.  Specifically, the newly amended claims recite the limitation, “wherein the wound, mucous membrane lesion, or skin lesion does not include necrotic tissue and is not in need of debridement”.  The cited references teach a method of debridement and as such do not disclose the claimed method.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection under 35 USC 103 over Shi, Attinger and Marion moot.  Specifically, the newly amended claims recite the limitation, “wherein the wound, mucous membrane lesion, or skin lesion does not include necrotic tissue and is not in need of 

Applicant’s amendment renders the rejection under 35 USC 103 over Shi, Attinger, Marion/Sugimoto and O’Meara moot.  Specifically, the newly amended claims recite the limitation, “wherein the wound, mucous membrane lesion, or skin lesion does not include necrotic tissue and is not in need of debridement”.  The cited references teach a method of debridement and as such do not disclose the claimed method.  Thus, said rejection has been withdrawn.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 13 and 14 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19 of copending Application No. 16/481,668 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims and the subject matter of the copending claims are significantly overlapping.

Copending claims 11- 17 and 19 are drawn to a method of treating a surface infected or contaminated with a bacterial biofilm or reducing or eliminating a bacterial biofilm on a surface, the method comprising administering to the surface a composition comprising thermolysin and an aminoglycoside antibacterial agent.  The copending claims further specify that the surface is wound including a skin lesion, ulcer, burn, internal organ, etc. The copending claims also include a method for treating a surface infected or contaminated with a bacterial biofilm or reducing or eliminating a bacterial biofilm on a surface, the method comprising administering to the surface thermolysin and an aminoglycoside antibacterial agent  and further species that the surface is a biological surface.
The difference between copending claims 11-17 and 19 and the instant claims is “wherein the wound, mucous membrane lesion, or skin lesion does not include necrotic tissue and is not in need of debridement”.  However, the copending claims do not require that the tissue is necrotic or in need of debridement, thus, the claims are overlapping in scope.  Further, the copending specification explicitly states that “[i]n some embodiments, the wound does not have prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include the limitation, “wherein the wound, mucous membrane lesion, or skin lesion does not include necrotic tissue and is not in need of debridement” with a reasonable expectation of success.
Copending claims 1-10 are drawn to a composition comprising a combination of thermolysin and an aminoglycoside antibacterial agent. The copending claims further specify that that the concentration of thermolysin and the aminoglycoside antibacterial agent are at amounts effective to reduce or eliminate a bacterial biofilm on a biological or a non-biological surface and that the composition comprises a carrier that is suitable for topical administration.
The difference between copending claims 1-10 and the instant claims is “wherein the wound, mucous membrane lesion, or skin lesion does not include necrotic tissue and is not in need of debridement” and “treating a wound, mucous membrane lesion, or skin lesion infected or contaminated with a bacterial biofilm”.  For the same reasons as discussed for copending claims 11-17 and 19, “wherein the wound, mucous membrane lesion, or skin lesion does not include necrotic tissue and is not in need of debridement” is an obvious modification.  Regarding the limitation “treating a wound, mucous membrane lesion, or skin lesion infected or contaminated with a bacterial biofilm”, the copending specification particularly states that the copending claimed composition can be used in a method for treating a wound, mucous membrane lesion, or skin lesion, infected or contaminated with a bacterial biofilm by topically administering said composition to the wound, mucous membrane lesion or skin lesion ([00013]).  Thus, the phrase “reduce or eliminate a bacterial biofilm on a biological...surface” in the copending claims prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include a method of treating a wound, mucous membrane lesion, or skin lesion infected or contaminated with a bacterial biofilm by topically administering a composition comprising thermolysin as suggested by the copending application with a reasonable expectation of success.
It is noted that the examiner has relied upon the specification to delineate the scope of the invention embraced by the copending application, consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed 12/14/2020, regarding the double patenting rejection have been fully considered but they are not persuasive. 
	Applicant requests that the “rejection is held in abeyance until an indication that the present claims are allowable” (Remarks, page 8).
	In response, it is respectfully submitted that applicant’s request is acknowledged.  The rejection is still applicable and therefore, maintained at this time.
	

New Rejections
	In light of Applicant’s amendments, the following rejections have been newly added:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-5, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Onsoyen et al. (USPN 8,680,072 B2, Mar. 25, 2014, hereafter as “Onsoyen”).
The instant invention is drawn to a method of treating a wound, mucous membrane lesion, or skin lesion infected or contaminated with a bacterial biofilm, the method comprising topically administering to the wound, mucous membrane lesion or skin lesion a composition comprising thermolysin, wherein the bacterial biofilm is reduced or eliminated and a method of reducing or eliminating a bacterial biofilm on a biological surface, the method comprising administering to the biological surface a composition comprising thermolysin.
	Regarding instant claims 1 and 8, Onsoyen teaches a method for combating biofilm said method comprising contacting a biofilm with an alginate oligomer, wherein the biofilm may be on an animate surface including a mucosal or non-mucosal surface, skin, wounds, and particularly, chronic wounds (abstract; col. 14, lines 37-47).  Onsoyen teaches that “combating biofilm” means “to include any effect in disrupting, reducing, or breaking down biofilm” and “encompasses the prevention of formation of a biofilm, the elimination of a biofilm, a reduction in biofilm size...” (col. 11, lines 5-25).  Onsoyen further teaches the inclusion of other biofilm disrupting agent including proteases, e.g., metalloproteases and cites EP0590746 (incorporated by reference) for a list of suitable proteases (col. 21, lines 34-39).  EP0590746 teaches the particular protease/metalloprotease, thermolysin (page 3, line 39).

	While Onsoyen is silent to a particular embodiment drawn to a method of treating a wound, mucous membrane lesion, skin lesion infected or contaminated with a bacterial biofilm/reducing or eliminating a bacterial biofilm on a biological surface, the method comprising administering to the wound or lesion/biological surface a composition comprising the particular biofilm disrupting agent, thermolysin, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include thermolysin with a reasonably expectation of success because Onsoyen and EP0590746 (incorporated by reference) teach that proteases and in particular, thermolysin, is a suitable biofilm disrupter (MPEP 2144.07). A skilled artisan would reasonably expect a method for combating biofilm, said method comprising applying to a wound or lesion/biological surface a composition comprising an alginate oligomer and thermolysin.
	Regarding instant claims 2 and 3, Onsoyen teaches that the bacterial biofilm can contain gram positive or gram negative bacteria (col. 11, lines 50-55).
	Regarding instant claims 4, 9 and 10, Onsoyen teaches treating wounds, particularly chronic wounds including lesions, skin ulcers, venous ulcers, diabetic ulcers, pressure ulcers and burns (col. 17, lines 13-28 and 44-55).  Onsoyen also teaches mucosal and non-mucosal surfaces including the oral cavity (e.g., teeth, gingiva, gingival crevice, periodontal pocket), the reproductive tract, the peritoneum, middle ear, prostate, urinary tract, vascular intima, conjunctiva, corneal tissue, the respiratory tract, lung tissue, heart valves, gastrointestinal tract, 
	Regarding instant claims 5 and 13, EP0590746 (incorporated by reference) teaches that the proteases (e.g., thermolysin) are added in amounts that are effective to inhibit or remove a biofilm (page 4, lines 14-15).  EP0590746 states that the precise dosage per se is not critical and may vary widely, but in general, 0.0001 U/mL to 100 U/mL wherein U is units of activity is suitable (page 4, lines 15-21).
	Regarding instant claim 7, Onsoyen teaches that the composition can further include an anti-microbial agent, particularly an antibiotic (col. 19, lines 52-56 and col. 20, lines 6-35).
	Thus, the teachings of Onsoyen render the instant claims prima facie obvious.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Onsoyen et al. (USPN 8,680,072 B2, Mar. 25, 2014, hereafter as “Onsoyen”), as applied to claims 1 and 8 above, and further in view of Sigma Aldrich’s product sheet for thermolysin (Jun. 29, 2015 via the Wayback machine; hereafter as “Sigma Aldrich”).
	The instant claims are described above.
	Onsoyen teaches the elements discusses above including amounts of proteases (e.g., thermolysin) that are effective to inhibit or remove a biofilm (EP0590746 at page 4, lines 14-15) and that the precise dosage per se is not critical and may vary widely, but in general, 0.0001 U/mL to 100 U/mL wherein U is units of activity is suitable (page 4, lines 15-21).
	Onsoyen is silent to the particular concentration of thermolysin as being 0.0001 mg/mL to 10 mg/mL (instant claims 6 and 14).

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amount of thermolysin in Onsoyen by way of routine experimentation and arrive at a concentration of 0.0001 mg/mL to 10 mg/mL with a reasonable expectation of success because the prior art teaches that there is a wide variation of activity (30-350 units) per mg and a skilled artisan would have modified the amount of thermolysin until an optimal biofilm inhibiting/removing effect was achieved.  One of ordinary skill would have reasonably expected a composition comprising an optimized amount of thermolysin effective in disrupting biofilms.
	Thus, the combined teachings of Onsoyen and Sigma Aldrich render the instant claims prima facie obvious.

Response to Arguments
	The arguments filed 12/14/2020 regarding the 103 rejection over Shi, Attinger and Sugimoto, the 103 rejection over Shi, Attinger and Marion, and the 103 rejection over Shi, Attinger, Marion/Sugimoto and O’Meara are moot in view of the withdrawn rejections discussed above.

Conclusion
All claims have been rejected; no claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617